t c memo united_states tax_court ronald w parkinson petitioner v commissioner of internal revenue respondent docket no filed date ronald w parkinson pro_se michele a yates for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy- related penalty pursuant to sec_6662 the issues for 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and continued decision are whether under sec_104 petitioner is entitled to exclude from his gross_income certain proceeds he received from settling a lawsuit against his former employer for intentional infliction of emotional distress and invasion of privacy whether petitioner may claim an overpayment with respect to income taxes withheld from certain disability benefit payments whether under sec_72 petitioner is subject_to the 10-percent additional tax on an early distribution from a retirement_plan account and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 when he petitioned the court petitioner resided in maryland i petitioner’s settlement proceeds findings_of_fact for years petitioner worked at anne arundel medical center the medical center in maryland eventually rising to the position of chief supervisor of the ultrasound and vascular lab department he regularly worked long hours often under stressful conditions continued procedure monetary amounts have been rounded to the nearest dollar 2respondent concedes that petitioner is not subject_to self- employment_tax as determined in the notice_of_deficiency the notice_of_deficiency includes a computational adjustment to the taxable_amount of petitioner’s social_security_benefits based on other changes to adjusted_gross_income the parties will take this adjustment into account in the rule computation in while working at the medical center petitioner suffered a heart attack after convalescing he reduced his average workweek at the medical center from to hours on date he took medical leave and never returned to work petitioner filed suit in federal district_court against the medical center and two of its employees he alleged that the medical center had violated the americans with disabilities act of the ada u s c secs by failing to accommodate his severe coronary artery disease he also asserted common_law claims of intentional infliction of emotional distress and invasion of privacy by the two employees in the district_court granted summary_judgment against petitioner’s ada claims finding that he had failed to establish that he was disabled before date when he ceased working at the medical center the district_court dismissed the common_law claims without prejudice concluding that they were better addressed by maryland courts the court_of_appeals for the fourth circuit affirmed the district court’s decision petitioner filed a petition for certiorari in the u s supreme court in the meantime petitioner filed a complaint in the circuit_court for anne arundel county state of maryland the state court reasserting his common_law claims against the medical center and the two employees the complaint alleged that the two employees acting within the scope of their employment had engaged in extreme and outrageous misconduct that caused him to suffer a second heart attack rendering him unable to work more particularly the complaint alleged that when petitioner reduced his hours at the medical center after suffering his first heart attack the two named medical center employees harassed and harangued him pressing him to work overtime and double shifts it was during one such harangue on date he alleged that he suffered his second heart attack while working at the medical center he alleged that even as he was receiving treatment in the emergency room one of the employees reached him by telephone and demanded that he return to work immediately or else face disciplinary action as a result he alleged his blood pressure skyrocketed placing him in grave danger he alleged that his second heart attack left him totally disabled in his complaint petitioner asserted a claim for intentional infliction of severe emotional distress against the medical center and the two named employees alleging that he suffered severe emotional distress manifested by permanent irreparable physical harm in the form of his second heart attack and its sequelae petitioner’s psychological and medical problems directly attributable to the medical center’s misconduct forced him to expend substantial sums for treatment and will necessitate further such expenditures moreover the harm caused by the medical center’s misconduct will significantly reduce petitioner’s earning power moreover defendants’ misconduct has caused petitioner to lose wages and other_benefits of employment and will cause him to continue to lose such wages and benefits in the future using essentially identical language the complaint also asserted a claim for invasion of privacy against the two named employees individually the complaint prayed for relief of entry of a money judgment against all defendants jointly and severally upon plaintiff’s claim for intentional infliction of emotional distress for compensatory_damages punitive_damages attorneys’ fees and costs the complaint also prayed for relief against the two named medical center employees with respect to petitioner’s claim for invasion of privacy the complaint sought dollar_figure in compensatory_damages dollar_figure in punitive_damages attorney’s fees and costs on date a jury trial began in the state court proceedings on date the parties reached a settlement which included dismissal with prejudice of petitioner’s claims against the two named medical center employees as ordered by the state court the same day by settlement agreement executed date petitioner and the medical center resolved all their disputes with the medical center agreeing to pay petitioner dollar_figure as noneconomic damages and not as wages or other income the settlement 3the settlement agreement required the medical center to pay continued agreement stated that neither of the two named medical center employees bore any obligation for this payment to petitioner pursuant to the settlement agreement petitioner agreed to drop all his claims both state and federal against the medical center in petitioner received from the medical center a dollar_figure payment pursuant to the settlement agreement he reported none of this amount on his federal_income_tax return which he filed on date ii disability benefits during petitioner received with respect to an insurance_policy issued by unum life_insurance co of america unum disability benefit payments totaling dollar_figure from which unum withheld dollar_figure of federal_income_tax as reflected on a form_w-2 wage and tax statement issued by unum reporting the payments as third-party_sick_pay iii interest and early withdrawal penalties during petitioner received taxable interest of dollar_figure which he reported on his tax_return during petitioner continued petitioner dollar_figure within days of execution of the agreement another dollar_figure in and dollar_figure in each of the years and 4the record is silent as to petitioner’s receipt and tax treatment of other_payments under the settlement agreement incurred dollar_figure of early withdrawal penalties from two banks these penalties were not reflected on petitioner’s return iv the notice_of_deficiency in the notice_of_deficiency issued date respondent adjusted petitioner’s taxable_income upward to include the dollar_figure settlement payment from the medical center respondent adjusted petitioner’s taxable_income downward to reflect the dollar_figure of early withdrawal penalties respondent also determined that petitioner was liable for a dollar_figure accuracy- related penalty pursuant to sec_6662 and b for substantial_understatement_of_income_tax i petitioner’s settlement proceeds opinion petitioner does not dispute receiving the dollar_figure settlement payment in but contends that it is not taxable because it represents payment for physical injuries the burden_of_proof is on petitioner see rule a on brief although he concedes that he bears the burden of proving respondent’s determination to be erroneous petitioner 5petitioner has not claimed or shown that he meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue indeed for the reasons discussed in the text infra petitioner has not met the threshold condition of sec_7491 that he cooperate with the secretary’s reasonable requests for witnesses information documents meetings and interviews also maintains inconsistently that pursuant to sec_6201 the burden of production has shifted to respondent sec_6201 provides that if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary has the burden of producing reasonable and probative information in addition to the information_return concerning a deficiency respondent asserts and petitioner has not denied that petitioner refused to comply with respondent’s requests for information and documents including the settlement agreement which respondent ultimately obtained shortly before trial by subpoenaing the medical center because petitioner believed that providing such information and documents would violate the settlement agreement’s confidentiality provisions consequently because petitioner has not fully cooperated sec_6201 is inapplicable 6because petitioner has not met this threshold condition to invoke sec_6201 we need not decide what effect if any this provision would have if it were applicable given that petitioner has not denied receiving the dollar_figure settlement payment generally gross_income includes all income from whatever source derived including settlement proceeds see sec_61 515_us_323 as an exception to this general_rule sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness the statute further provides that for this purpose emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care attributable to emotional distress sec_104 petitioner contends that the settlement payment is excludable under sec_104 because he received it on account of his physical injuries and physical sickness brought on by extreme emotional distress related to his employment at the medical center respondent contends that the settlement payment is not excludable because petitioner received it on account of his claims of emotional distress and invasion of privacy resolution of this dispute turns on the proper characterization of the settlement payment which hinges on the medical center’s intent in making it see 507_f3d_857 5th cir affg tcmemo_2005_250 98_tc_1 t he critical question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir this determination is factual id if a settlement agreement allocates a damage award to the underlying claims and the parties have entered into the settlement agreement in an adversarial context at arm’s length and in good_faith we generally respect the express allocation 87_tc_1294 affd 848_f2d_81 6th cir if the settlement agreement does not expressly allocate the payment to the underlying claims we may consider other facts that reveal the payor’s intent such as the circumstances that led to the agreement the allegations in the complaint and the amount_paid green v commissioner supra pincite 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir stadnyk v commissioner tcmemo_2008_289 affd without published opinion 6th cir date the settlement agreement does not expressly allocate or characterize the settlement payment other than to state that it was made as noneconomic damages and not as wages or other income under maryland law the term noneconomic damages does not include punitive_damages md code ann cts jud proc sec a ii lexisnexis perhaps for this reason respondent does not contend that any part of the settlement payment represents punitive_damages similarly respondent does not contend that any part of the settlement payment represents attorney’s fees or costs nor does respondent contend that any part of the settlement payment is allocable to petitioner’s ada claims against the medical center which petitioner had litigated unsuccessfully in federal district_court and in the court_of_appeals for the fourth circuit rather as previously stated respondent contends that petitioner received the settlement payment for his common_law claims of intentional infliction of emotional distress and invasion of privacy we disagree that any part of the settlement payment was attributable to petitioner’s claims of invasion of privacy petitioner made those claims only against the two named medical center employees and those claims were dismissed before petitioner and the medical center executed the settlement agreement indeed the settlement agreement expressly states that the two employees bore no obligation for any part of the settlement payment treating respondent as having waived any contention that the settlement payment is allocable to any claim other than intentional infliction of emotional distress or invasion of privacy and finding that no part of the settlement payment is allocable to claims of invasion of privacy we conclude that the entire settlement payment is allocable to petitioner’s cause of action for intentional infliction of emotional distress respondent asserts that sec_104 forecloses petitioner from excluding any amount received in settlement of his claim of intentional infliction of emotional distress because emotional distress is not considered a physical injury or physical sickness on brief respondent cites a footnote in the sec_104 legislative_history which states it is intended that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 the text of the legislative_history also contains this statement which respondent has not referenced because all damages received on account of physical injury or physical sickness are excludable from gross_income the exclusion_from_gross_income applies to any damages received based on a claim of emotional distress that is attributable to a physical injury or physical sickness id pincite c b pincite with respect to a claim for emotional distress then the legislative_history distinguishes damages attributable to physical injury or physical sickness which are excludable from damages attributable to emotional distress or symptoms thereof which are not excludable in a medical context a symptom is subjective evidence of disease or of a patient’s condition ie such evidence as perceived by the patient the sloane-dorland annotated medical- legal dictionary supp a symptom is distinguished from a sign defined as any objective evidence of a disease ie such evidence as is perceptible to the examining physician as opposed to the subjective sensations symptoms of the patient id pincite see also pdr medical dictionary 2d ed contrasting sign as an objective indication of disease and symptom which is a subjective indication of disease the new shorter oxford english dictionary vol defining symptom as a subjective indication perceptible to the patient as opp osed to an objective one it would seem self-evident that a heart attack and its physical aftereffects constitute physical injury or sickness rather than mere subjective sensations or symptoms of emotional distress indeed at trial respondent’s counsel conceded that petitioner did suffer some physical injury stating that he suffered several heart attacks respondent contends however that petitioner received no amount of the settlement payment on 7the evidence of record suggests no more than two heart attacks in any event in the light of these concessions we find puzzling respondent’s assertion on brief that petitioner has not established by third party documentation or third party corroboration from the anne arundel medical center that he suffered any physical injury or sickness in connection with his emotional distress award account of his asserted physical injuries or sickness because his causes of action did not reflect that assertion clearly however petitioner’s state court complaint did reflect extensively his assertions of physical injury and sickness the complaint alleged that the actions of the medical center and its employees directly caused his second heart attack further the complaint alleged that petitioner’s complete disability and permanent damage to his cardiovascular system resulted directly from his heart attack insofar as respondent means to suggest that claims of physical injury or sickness are not compensable in a cause of action for intentional infliction of emotional distress respondent is mistaken when it first recognized the tort of intentional infliction of emotional distress the court_of_appeals of maryland in harris v jones a 2d looked to the restatement tort sec_2d sec_46 which states one who by extreme and outrageous conduct intentionally or recklessly causes severe emotional distress to another is subject_to liability for such emotional distress and if bodily harm to the other results from it for such bodily harm emphasis added see also keeton et al prosser keeton on the law of torts sec_12 pincite 5th ed in the great majority of the cases allowing recovery on claims of infliction of emotional distress the genuineness of the mental disturbance has been evidenced by resulting physical illness of a serious character and both the mental and the physical elements have been compensated emphasis added insofar as the medical center intended the settlement payment to compensate petitioner for his alleged physical injuries or physical sickness then the payment is excludable under sec_104 notwithstanding that the underlying claim was based on the tort of intentional infliction of emotional distress because petitioner’s physical injuries were the overriding focus of his state court complaint we have no doubt that those physical injuries figured prominently among the noneconomic damages for which the settlement payment was made petitioner has not established however that the settlement payment did not include elements other than compensation_for physical injury or physical sickness after all petitioner’s state court complaint asserted claims of both physical injury and psychological injury that forced him to expend substantial sums for treatment although the claims of psychological injury seem less fully described in the complaint than the claims of physical injury on this record we cannot say that they figured any less prominently among the noneconomic damages for which the settlement payment was made we are mindful that ‘when assessing the tax implications of a settlement agreement courts should neither engage in speculation nor blind themselves to the settlement’s realities’ but instead should discern ‘the claim the parties in good_faith intended to settle for ’ green v commissioner f 3d pincite quoting bagley v commissioner f 3d pincite and 87_f3d_682 5th cir heeding that admonition we use our best judgment to allocate the settlement payment see 98_tc_1 gerard v commissioner tcmemo_2003_320 burditt v commissioner tcmemo_1999_117 goeden v commissioner tcmemo_1998_18 noel v commissioner tcmemo_1997_113 see also 39_f2d_540 2d cir 59_tc_634 on the basis of all the evidence we are convinced that at least one-half of the settlement payment was attributable to petitioner’s claims of physical injury on this record however we can only speculate as to what greater amount if any of the settlement payment might be attributable to claims of physical injury rather than to claims of psychological injury accordingly bearing against petitioner who has the burden_of_proof we find that one-half of the settlement payment was made on account of petitioner’s physical injuries we further conclude that the other one-half of the settlement payment was made on account of petitioner’s emotional distress petitioner would be entitled to exclude only so much of this portion of the settlement payment as he paid for medical_care attributable to emotional distress see sec_104 last sentence petitioner has offered no evidence in this regard accordingly we hold that one-half of the settlement payment that petitioner received in was made on account of physical injury or physical sickness and is excludable from his gross_income under sec_104 ii overpayment claims for withheld taxes on disability benefits on his return petitioner included in his taxable_income dollar_figure of disability benefit payments received with respect to an unum insurance_policy at trial petitioner asserted that he had incorrectly reported these benefits as taxable_income and for the first time in this proceeding asserted entitlement to a refund of the dollar_figure of tax that unum had withheld on these benefit payments and also claimed entitlement to refunds of identical amounts he alleges to have been withheld on such benefit payments for each of his other taxable years to inclusive generally this court will not consider issues raised for the first time at trial see 95_tc_579 92_tc_376 affd 920_f2d_1196 5th cir in any event for the reasons discussed below petitioner cannot prevail on his overpayment claims pursuant to sec_6512 this court’s overpayment jurisdiction is limited to the same taxable_year or years for which the commissioner has issued a notice_of_deficiency and with regard to which the taxpayer has timely filed a petition for redetermination see also sec_6214 providing that in redetermining a deficiency for any taxable_year the tax_court shall consider facts for other years as necessary to make that redetermination but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid because the petition seeks a redetermination only of the deficiency for petitioner’s taxable_year we lack jurisdiction over his overpayment claims for any other year moreover petitioner has not established that he incorrectly reported as taxable_income the disability benefit payments he received in unless some exclusion applies disability benefit payments like income from other sources are includable in gross_income see sec_61 on brief petitioner suggests that the disability benefits are excludable under sec_104 pursuant to sec_104 petitioner would be entitled to exclude these payments insofar as he might show that 8the amount of an overpayment that can be determined by the tax_court is subject_to various limitations including a limitation that the overpayment must be attributable to amounts paid within certain specified time periods sec_6512 because we dispose_of petitioner’s overpayment claims on other grounds we need not and do not decide whether these limitations have been satisfied they were attributable to his own after-tax contributions see connors v commissioner tcmemo_2006_239 affd 277_fedappx_122 2d cir laws v commissioner tcmemo_2003_ sec_1_104-1 income_tax regs petitioner has failed to make such a showing the only evidence he has offered in this regard relates to premium payments he allegedly made in and with respect to an unum long-term care policy the evidence does not establish that this is the same policy with respect to which he received the disability benefit payments in question nor does the record otherwise establish that the policy to which the disability benefits are attributable was not paid for by the medical center with premiums that were not includable in petitioner’s gross_income consequently petitioner has not shown that he is entitled to exclude the disability benefit payments under sec_104dollar_figure iii sec_72 additional tax respondent asserts that petitioner is liable for dollar_figure of additional tax on an early retirement_plan distribution pursuant to sec_72 the notice_of_deficiency however reflects no 9no policy has been offered into evidence 10although petitioner has not expressly raised this issue we also note that the exception under sec_105 does not apply because petitioner has not shown that the disability payments in question were computed with reference to the nature of the injury without regard to the period the employee is absent from work see connors v commissioner tcmemo_2006_239 affd 277_fedappx_122 2d cir such additional tax to the contrary the notice_of_deficiency reflects a downward adjustment of petitioner’s taxable_income to reflect a dollar_figure early withdrawal penalty as reported to respondent on a form 1099-int interest_income respondent has not sought any increased deficiency in this proceeding accordingly we need give no further consideration to respondent’s ill-founded assertion of a sec_72 early distribution additional tax iv accuracy-related_penalty respondent determined that petitioner is liable for a dollar_figure accuracy-related_penalty pursuant to sec_6662 and b for a substantial_understatement_of_income_tax sec_6662 and b imposes a 20-percent accuracy-related_penalty on any portion of a tax underpayment that is attributable to among other things any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 this determination is made by taking into account all facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer id generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id petitioner appears to have no experience or education in tax law he believed that the settlement payment was made to compensate him for his heart attack and resulting disability although petitioner has failed to show that the entire settlement payment was for physical injuries we cannot say that his belief was unreasonable especially considering that the overriding focus of the state court complaint was on his alleged physical injuries in reaching this conclusion we also take into account the manner in which respondent has characterized the settlement payment implicitly conceding that it was not made with respect to certain claims ie federal claims punitive_damages and attorney’s fees nominally covered by the settlement agreement it is unclear whether petitioner obtained professional tax_advice with regard to this matter it appears however that he has at least a basic understanding of the operative legal principles and it is not apparent that following professional tax_advice would necessarily have altered his position although it might have better prepared him to carry his burden_of_proof in this case especially considering the uncertainty in this area of the law as manifested by respondent’s unduly restrictive interpretation of sec_104 taking into account all the facts and circumstances we conclude that petitioner had reasonable_cause and acted in good_faith in treating the settlement payment as having been received on account of physical injury or physical sickness accordingly petitioner is not liable for the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
